             Case 1:19-cr-10373-PBS Document 3-2 Filed 09/04/19 Page 1 of 4



                AFFIDAVIT OF TASK FORCE OFFICER MICHAEL LINSKEY

        I, Michael Linskey, having been duly sworn, hereby depose and state as follows:

                                         INTRODUCTION

        1.       I have been a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms

and Explosives of the United States Department of Justice (“ATF”) since 2010 and I am a

Sergeant Detective with the Boston Police Department, where I have worked for more than 30

years. Since joining ATF, I have investigated federal firearms violations which have included

participating in the controlled purchases of firearms, surveillance of firearms traffickers,

interviews of suspects, participating in search warrants and complaints, and electronic

surveillance.

                                    PURPOSE OF AFFIDAVIT

        2.       I make this affidavit in support of an application for a criminal complaint

charging Naysaan AUSTIN (born 1995) with the offense of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (the “Subject Offense”). As detailed below, there

is probable cause to believe that AUSTIN committed the Subject Offense on or about June 16,

2019.

        3.       The facts set forth in this affidavit come from my personal observations, my

training and experience, and the information obtained from other agents, police officers and

other sources. I have reviewed reports prepared by law enforcement officers regarding their

observations and other facts revealed during this investigation. I submit this affidavit for the

limited purpose of establishing probable cause for the issuance of a criminal complaint and arrest

warrant, and therefore have only included facts that I believe are necessary to establish probable

cause. This affidavit does not include all of the facts uncovered during this investigation.
             Case 1:19-cr-10373-PBS Document 3-2 Filed 09/04/19 Page 2 of 4



                                         RELEVANT LAW

        4.       18 U.S.C. § 922(g)(1) provides, in relevant part, that “[i]t shall be unlawful for

any person -- who has been convicted in any court of a crime punishable by imprisonment for a

term exceeding one year . . . to ship or transport in interstate or foreign commerce, or possess in

or affecting commerce, any firearm or ammunition, or to receive any firearm or ammunition

which has been shipped or transported in interstate or foreign commerce.”

        5.       In addition, in accordance with Rehaif v. United States, 139 S. Ct. 2191 (2019),

the Government must prove that at the time of the instant offense, the defendant knew that he

had been previously convicted of a crime punishable by imprisonment for a term exceeding one

year.

                                 BASIS FOR PROBABLE CAUSE

        6.       During the evening of June 16, 2019, Boston Police Officers were in the area of

Norfolk Street in Dorchester when they observed an unoccupied white scooter parked in front of

170 Norfolk Street. Officers then saw a male, later identified as AUSTIN, wearing red sneakers

and a red jacket, leave the residence at 170 Norfolk Street. AUSTIN mounted the scooter and

drove away. Officer Matthew Conley then started driving his unmarked police cruiser in the

direction of AUSTIN. Before Officer Conley engaged any lights or sirens, AUSTIN jumped off

the scooter and started running away. Several officers followed AUSTIN on foot and another

officer attempted to follow him with his cruiser. Sergeant Patrick Byrne, who was running after

AUSTIN, observed AUSTIN make several manipulations in his waist area as he was running

away.

        7.       AUSTIN continued to run from officers and Officer Antoine Ramos drew his

firearm and demanded that AUSTIN get on the ground. AUSTIN again reached towards his



                                                   2
            Case 1:19-cr-10373-PBS Document 3-2 Filed 09/04/19 Page 3 of 4



waist area, at which time Officer Conley brought AUSTIN to the ground. Officer Ramos frisked

AUSTIN for weapons and removed a black semi-automatic firearm, later identified as a Sig

Sauer .22 caliber Mosquito Pistol (the “Sig Sauer .22 Caliber Pistol”), from AUSTIN’s front

right pants pocket. The firearm was loaded with five rounds of ammunition and its serial number

was obliterated. Officers demanded AUSTIN’s license to carry a firearm, which he could not

produce.

       8.       The Sig Sauer .22 Caliber Pistol qualifies as a firearm in accordance with 18

U.S.C. § 921(a)(3). I further consulted with ATF Special Agent Matthew Kelsch, who is trained

to perform interstate nexus examinations. SA Kelsch reviewed four photos of the Sig Sauer .22

Caliber Pistol and is familiar with this kind of firearm. SA Kelsch concluded that the Sig Sauer .22

Caliber Pistol was manufactured outside the Commonwealth of Massachusetts, and that it, therefore,

has affected interstate or foreign commerce.

                               AUSTIN’S CRIMINAL HISTORY

       9.       I have reviewed AUSTIN’s criminal history. On November 18, 2015, AUSTIN

was convicted in Dorchester District Court of assault with a dangerous weapon, in violation of

Massachusetts General Laws (“M.G.L.”) chapter 265, section 15B(b). The district court

sentenced AUSTIN to 18 months in jail.1 A violation of chapter 265, section 15B(b) carries a

potential penalty of up to two and a half years in jail or five years in state prison. Therefore,

AUSTIN has been convicted of at least one offense that is punishable by a term of imprisonment

for a term exceeding one year. Moreover, given that AUSTIN was sentenced to a period of

incarceration of 18 months, he knew on June 16, 2019, the date of this offense, that he had been


       1
         The district court initially continued the matter without a finding and placed AUSTIN on
probation for two years. AUSTIN subsequently violated his conditions of probation at which time he was
found guilty of the offense.


                                                  3
         Case 1:19-cr-10373-PBS Document 3-2 Filed 09/04/19 Page 4 of 4



convicted of a crime that was punishable for a term of imprisonment exceeding one year.

                                         CONCLUSION

       10.     Based on the foregoing facts, I submit that there is probable cause to believe that:

(a) on June 16, 2019, AUSTIN previously had been convicted of a crime punishable by

imprisonment for a term exceeding one year; (b) AUSTIN knew that he had been convicted of a

crime with a potential penalty exceeding one year; (c) on June 16, 2019, AUSTIN knowingly

possessed a firearm; and (a) the firearm was shipped or transported in, or otherwise affected,

interstate or foreign commerce.

       WHEREFORE, I respectfully request that the Court issue a criminal complaint charging

Naysaan AUSTIN with the offense of being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).



                                      __________________________________
                                      Michael Linskey
                                      Task Force Officer
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives


                                                4 2019.
Subscribed and sworn to before me on September ___,



                                      __________________________________
                                      M. Page Kelley
                                      United States Magistrate Judge




                                                 4
